DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of typographical error: “the persistent scatter data points” in line 7. It appears that “the” should not be there.  Appropriate correction is required.

Claim 8 objected to because of the following informalities: “removing, …… data points having the phase unwrapping error” in lines 4-5. It appears that a threshold should be applied in data point removing because all data points have phase unwrapping errors and data points with unacceptable phase unwrapping errors should be removed. Appropriate correction or clarification is required.

Claim 15 objected to because of the following informalities: “anomaly” in line 2. It appears that it should be “anomaly data points”. Appropriate correction or clarification is required.

Claim 18 objected to because of the following informalities: “anomaly” in line 6. It appears that it should be “anomaly data”. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 20 recite the limitation “standard deviation of the principal component values of the first set of data points from a first mean principal component value” in lines 14-15 and 9-11, respectively, and “standard deviation of the principal component values of the second set of data points from a second mean principal component value” in lines 17-18 and 12-14, respectively.  It is not clear what the “principal component values” represents because principal components are a sequence of vectors with several elements and higher order elements include variation information. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “variation of the first set of data points” and “variation of the second set of data points”. Appropriate clarifications are required.

Claims 15-17 are also rejected by virtue of their dependency on claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikefuji et al. (U.S. Patent No. 2022/0179065, hereafter Ikefuji) in view of Goyal et al. (U.S. Patent No. 10916002, hereafter Goyal).
	Regarding claim 1, Ikefuji discloses that a method comprising: 
acquiring (Fig.1 item 41, SAR image), by a processor executing computer-readable instructions stored on a memory {[0084] lines 1-4 (functions, realized by, computer, processor, memory), 7-8 (CPU, executing program, stored)}, satellite imagery ([0089] lines 4-5, synthetic aperture radar, satellite) of an area of an embankment ([0015] line 5, observation area); 
generating, by the processor, a set of persistent scatterer data points from the satellite imagery {[0015] lines 1 (synthetic aperture radar image), 3-6 (extracting, persistent scatters, from, observation data, by radar)}; and 
determining, by the processor, a dam motion area indicative of ground motion in the embankment from the set of persistent scatterer data points {[0015] lines 6-7, calculating, displacement speed, extracted persistent scatters; [0041] lines 6-10, types, structure, road, ground, building, structure information extraction, extract, information of structures, included in, observation area; dam is a type of structure}, wherein determining the dam motion area comprises: 
identifying, by the processor, at least two data points from persistent scatter data points that are part of a temporal group {[0040] lines 1-2, clusters (for “group”), persistent scatters, analyzed by, time series analysis for “temporal”}, wherein the at least two data points are indicative of the dam motion area {[0068] lines 2-4, predetermined indicators, structure (for “dam motion area”), for, each, cluster}.
	However, Ikefuji does not explicitly disclose acquiring different type of satellite imagery, detail of specific location, noisy data point removal, as well as missing data point interpolation. In the same field of endeavor, Goyal discloses that 
acquiring, by a processor executing computer-readable instructions stored on a memory, satellite imagery of an area of an embankment {col.1 lines 46-49 (satellite system, include, processor, memory, couple to, processor), 56-57 (images, from, satellite, acquire images); col. 11 lines 7-8 (API), 11-13 (API, takes in put parameters, location data, target region, being assessed); col.12 lines 2-3, processor, execute, instructions, stored in, memory}; 
removing, by the processor, at least one anomaly in the set of persistent scatterer data points to obtain a cleaned set of persistent scatterer data points {col.7 lines 38-43, data cleansing, for, received data, removing data, associated with, cloud cover, noise data, removed; col.13 lines 24-25, processor, remove, cloud data}; 
computing, by the processor, an additional data point value in the area of the embankment having missing data, wherein the additional data point value is computed from the cleaned set of persistent scatterer data points by applying a spatial interpolation algorithm {col.5 lines 26-27 (interpolate, re-projected, satellite data), 29-31 (correct for, anomalous data, due to, cloud, saturation, defective, missing values); col.13 lines 19 (spatial resolution), 24 (algorithm, processor), 26-27 (interpolate, desired, resolution); interpolation is implemented using neighboring pixels of the same dataset}; and 
data points are separated by less than a predetermined distance from each other (col.4 lines 1-2, minimum spatial resolution, all satellites are considered).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ikefuji with the teachings of Goyal to collect different type of satellite imagery, co-register the images to a same resolution and clean anomaly pixels before information extraction processing. Doing so would match temporal resolution across various satellite imagery and remove effect from atmospheric interference and cloud cover so as to obtain a series of satellite imagery with consistent resolution with limited noise, as recognized by Goyal (col.1 lines 25-31).   

Regarding claim 3, which depends on claim 1, Ikefuji discloses that in the method,
the satellite imagery comprises synthetic aperture radar images ([0015] line 1, synthetic aperture radar image).

Regarding claim 6, which depends on claim 1, Ikefuji does not explicitly disclose noisy data point removal. In the same field of endeavor, Goyal discloses that in the method, removing the at least one anomaly comprises: 
identifying, by the processor, presence of a regional atmospheric anomaly from the set of the persistent scatterer data points {col.7 lines 41-42 (cloud cover, noise data, atmospheric interference), 49-50, noise data, removed, based on, identification, by, pixel quality index}; and 
removing, by the processor, the regional atmospheric anomaly from the set of the persistent scatterer data points (col.7 lines 41-43, removing, data, associated with, cloud, noise data, atmospheric interference data, removed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ikefuji with the teachings of Goyal to remove noise pixels from image data. Doing so would remove effect from atmospheric interference and cloud cover so as to obtain a series of satellite imagery with limited noise, as recognized by Goyal (col.1 lines 29-31).  

Regarding claim 10, which depends on claim 1, Ikefuji discloses that the method further comprising performing, by the processor, 
a time series analysis on the cleaned set of persistent scatterer data points including the additional data point value for calculating a plurality of diagnostic statistical parameters {[0039] lines 1-2 (time-series analysis, extracts, stable points, persistent scatters), 7-8 (calculates, displacement speed. position); [0068] lines 1 (indicator, calculation), 4-7 (values of, indicator, average, median, mode, variance, quartile deviation); The calculation is for available data in claim 1, which includes interpolated data.}.

Regarding claim 11, which depends on claims 1 and 10, Ikefuji discloses that the method further comprising,
identifying, by the processor, the temporal group from the plurality of diagnostic statistical parameters ([0024] lines 2-3, clustering, variance values; [0013] lines 2-3, point clusters, depends on, used synthetic aperture radar, observation area for “temporal”).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikefuji and Goyal as applied to claim 1 above, and further in view of Berardino et al. (P. Berardino, G. Fornaro, R. Lanari and E. Sansosti, "A new algorithm for surface deformation monitoring based on small baseline differential SAR interferograms," in IEEE Transactions on Geoscience and Remote Sensing, vol. 40, no. 11, pp. 2375-2383, Nov. 2002, doi: 10.1109/TGRS.2002.803792, hereafter Berardino).
Regarding claim 2, which depends on claim 1, Ikefuji discloses that in the method, generating, by the processor, the set of persistent scatterer data points from the satellite imagery comprises: 
generating, by the processor, the set of the persistent scatterer data points from the displacement information ([0039] lines 1-2, extract, persistent scatters, from, input SAR image; [0046] lines 9-10, assign information, on, displacement).
However, Ikefuji and Goyal do not explicitly disclose topographic artifact removal for satellite imagery before persistent scatter point extraction.  In the same field of endeavor, Berardino discloses that 
generating, by the processor, a set of differential interferograms from the acquired satellite imagery (page 2376 left column, line 4, set of, DIFSAR interferograms, generated; page 2375 left column, lines 1-2 below section “I. INTRODUCTION”, Differential, synthetic aperture radar interferometry, DIFSAR), wherein each differential interferogram in the set of differential interferograms is within a specified spatial baseline value (page 2379 right column, lines 6-7 below section “IV. RESULTS”, baseline value, smaller than, 130 m); 
deriving, by the processor, a residual height and displacement velocity from each of the differential interferograms to flatten the differential interferograms {page 2379 left column, below Fig.2, lines 11-12 (estimated, topographic artifacts, subtracted for “flatten”), 15 (residual, phase patterns for “residual height”), 21-22 (estimate, deformation velocity)}; 
estimating, by the processor, displacement information using the flattened differential interferograms {page 2379 left column, below Fig.2, lines 18-19, adding back, subtracted, phase component, achieve, unwrapped, DIFSAR phase pattern};  -35-SPECIFICATION - CLEANAtty. Dkt. No.: 118385-0200 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ikefuji and Goyal with the teachings of Berardino to extract topographic information and displacement information from differential interferograms within a certain spatial baseline range and consider the information in persistent scatter point extraction. Doing so would extract persistent scatter point based on differential interferograms with close tracks so as to reduce spatial decorrelation and topography errors, as recognized by Berardino (page 2375 right column, paper main body, lines 1-5).   



Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikefuji and Goyal as applied to claim 1 above, and further in view of Ferretti et al. (A. Ferretti, C. Prati and F. Rocca, "Permanent scatterers in SAR interferometry," in IEEE Transactions on Geoscience and Remote Sensing, vol. 39, no. 1, pp. 8-20, Jan. 2001, doi: 10.1109/36.898661, hereafter Ferretti) and Wang et al. (Wang, X., Smith, K. & Hyndman, R. Characteristic-Based Clustering for Time Series Data. Data Min Knowl Disc 13, 335–364 (2006). https://doi.org/10.1007/s10618-005-0039-x, hereafter Wang)
Regarding claim 4, which depends on claim 1, Ikefuji discloses that in the method, removing the at least one anomaly comprises:
mean of persistent points ([0062] lines 5-6, structure, uses, k-means, clustering)
However, Ikefuji and Goyal do not explicitly disclose trend feature extraction in time series analysis. In the same field of endeavor, Ferretti discloses that 
selecting, by the processor, a set of stable points from the set of the persistent scatterer data points (page 14, right column, lines 9-11 from bottom, PSs, high, coherence); 
plotting, by the processor, a time series trend of the selected stable points (Fig.10); 
identifying, by the processor, a linear trend from the time series based upon a computation of a slope and y-intercept from the mean time series (Fig.10; linear line has slope and y-intercept); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ikefuji and Goyal with the teachings of Ferretti to extract trend from persistent scatter point time series. Doing so would monitor temporal changes of a target because time series shows target change over time, as recognized by Ferretti (page 9 left column, lines 7-8, temporal changes; page 16 right column, line 3 from bottom, sliding area).
However, Ferretti does not disclose de-trending processing in time series analysis. In the same field of endeavor, Wang discloses that 
de-trending, by the processor, the linear trend from the mean time series (page 340 line 15, remaining time series, after de-trending).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ikefuji, Goyal, and Ferretti with the teachings of Wang to remove trend in time series before identifying anomaly points in time series. Doing so would easily detect noise in time series because trend is common feature of time series, as recognized by Wang (page 341 lines 2-6).

Regarding claim 5, which depends on claims 1 and 4, Ikefuji and Goyal do not explicitly disclose threshold in stable point selection. In the same field of endeavor, Ferretti discloses that in the method,
selecting the set of stable points comprises identifying persistent scatterer data points from the set of the persistent scatterer data points that have a coherence value greater than a first threshold  (page 14 right column, lines 9-11 from bottom, PSs, high coherence, >0.75) and a velocity value less than a second threshold {page 12 right column, line 14, velocities v;  page 18 right column, below (b) in “Appendix A”, lines 3 (< Tv), 5-6 (Tv, threshold)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ikefuji, Goyal, and Wang with the teachings of Ferretti to select stable points using thresholds for both coherence and velocity. Doing so would select persistent points described by pixel-dependent and time-constant velocity, as recognized by Ferretti (page 18 right column, lines 9-11, PS, pixel-dependent, time-constant velocity).



Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikefuji and Goyal as applied to claim 1 above, and further in view of Hu et al. (Chinese Patent No. 105866776, hereafter Hu).
Regarding claim 7, which depends on claims 1 and 6, Ikefuji discloses that in the method, identifying the regional atmospheric anomaly comprises: 
computing, by the processor, an average displacement value from persistent scatterer data points in the set of the persistent scatterer data points ([0046] lines 13-16, time series, persistent scatter, interferometry, displacement speed); -36-SPECIFICATION - CLEANAtty. Dkt. No.: 118385-0200 
However, Ikefuji does not explicitly disclose the calculation is on daily bases as well as daily data analysis. In the same field of endeavor, Goyal discloses that
corresponding to a given date (col.7 lines 25-26, daily, time series)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ikefuji with the teachings of Goyal to collect multiple satellite data each day. Doing so would obtain high spatio-temporal resolution measurement, as recognized by Goyal (col.1 line 43).
However, Ikefuji and Goyal do not explicitly disclose daily data analysis in outlier data identification. In the same field of endeavor, Hu discloses that
determining, by the processor, that the average displacement value for the given date has a standard deviation greater than a threshold {page 6 lines 8 (standard deviation), 10 (dispersion, threshold)}; and 
removing, by the processor, the persistent scatterer data points from the set of the persistent scatterer data points upon determining that the average displacement value has the standard deviation greater than the threshold {page 6 line 11, DA < DThreshold, selected as, PS points}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ikefuji and Goyal with the teachings of Hu to remove bad points in persistent point selection. Doing so would provide high-quality persistent points, as recognized by Hu (page 2 line 23).

Regarding claim 8, which depends on claim 1, Ikefuji and Goyal do not disclose phase unwrapping error in persistent point extraction. In the same field of endeavor, Hu discloses that in the method, removing the at least one anomaly comprises: 
identifying, by the processor, persistent scatterer data points from the set of the persistent scatterer data points that have a phase unwrapping error (page 3 lines 22-23, candidate PS points, noise phase, greater than, threshold; page 9 lines 12-13, PS points, phase unwrapping); and 
removing, by the processor, the persistent scatterer data points from the set of the persistent scatterer data points having the phase unwrapping error (page 3 lines 22-23, culling, candidate PS points, noise phase).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ikefuji and Goyal with the teachings of Hu to remove bad points in persistent point selection. Doing so would provide high-quality persistent points, as recognized by Hu (page 2 line 23).



Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikefuji and Goyal as applied to claim 1 above, and further in view of Janssen et al. (Janssen, V., Ge, L. & Rizos, C. Tropospheric corrections to SAR interferometry from GPS observations. GPS Solutions 8, 140–151 (2004). https://doi.org/10.1007/s10291-004-0099-1, hereafter Janssen).
Regarding claim 9, which depends on claim 1, Ikefuji and Goyal do not disclose the calculation detail of interpolation for missing data. In the same field of endeavor, Janssen discloses that in the method, computing the additional data point value by applying a spatial interpolation algorithm comprises: 
selecting, by the processor, a predetermined number of nearby data points adjacent to the area of the embankment having the missing data {page 142 right column, N in Eq.(6)}; 
assigning, by the processor, a distance weighting to each of the nearby data points based upon a distance between the each of the nearby data points and the area of the embankment having the missing data {page 142 right column, lines 2-3 above Eq.(6) (inverse distance weighted), lines 4-5 below Eq.(6), (wi (i=1,2, ……, N), weights, assigned to, each, values); Eq.(7) weights formula}; 
assigning, by the processor, a coherence weighting to the each of the nearby data points based upon a coherence value of the each of the nearby data points {page 143 right column, lines 2-7 from bottom, general formula, for, kriging interpolator, same as, IDW, Kriging, also takes into account, spatial arrangement, quantifying, spatial autocorrelation for “coherence weighting”}; and 
computing, by the processor, the additional data point value for the area of the embankment having the missing data based upon the distance weighting and the coherence weighting of the each of the nearby data points {page 142 Eq.(6); page 143 right column, lines 6-7 from bottom, general formula, for, kriging interpolator, same as, IDW}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ikefuji and Goyal with the teachings of Janssen to take both distance and spatial correlation into account in interpolation (e.g. kriging interpolation). Doing so would use a interpolation method for the case that distance between points reflects a spatial correlation that can be used to explain variation in the surface, as recognized by Janssen (page 143 right column, below section “Kriging interpolation”, lines 1-3).



Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikefuji and Goyal as applied to claim 1 above, and further in view of Ferretti.
Regarding claim 12, which depends on claim 1, Ikefuji discloses that in the method, 
at least two data points in the temporal group ([0062] lines 5-6, structure, uses, k-means, clustering)
However, Ikefuji and Goyal do not disclose linear trend in time series analysis. In the same field of endeavor, Ferretti discloses that 
the structure exhibits a linear trend and a negative slope (Fig.10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ikefuji and Goyal with the teachings of Ferretti to extract trend from persistent scatter point time series. Doing so would monitor temporal changes of a target because time series shows target change over time, as recognized by Ferretti (page 9 left column, lines 7-8, temporal changes; page 16 right column, line 3 from bottom, sliding area).



Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikefuji and Goyal as applied to claim 1 above, and further in view of O’Hara et al. (U.S.Patent No. 2012/0275699, hereafter O’Hara).
Regarding claim 13, which depends on claim 1, Ikefuji does not disclose acquiring optical satellite imagery. In the same field f endeavor, Goyal discloses that the method further comprising:
acquiring, by the processor, a set of optical images from the satellite imagery {col.5 lines 4-8 (vegetation indices, utilizing, reflectance values, spectral bands, from, remoting sensing satellite data), 17 (historical time window, plurality, satellites); col.4 line 65 (Red for “optical”, band, reflectance)}; 
determining, by the processor, an anomalous vegetation area from the set of optical images to identify seepage in the area of the embankment {col.5 lines 9-11, system, derives, anomaly, vegetation index; col.3 lines 6-7, vegetation index, for, each pixel}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ikefuji with the teachings of Goyal to use spectral band information to extract vegetation feature from satellite imagery. Doing so would provide high definition vegetation index for monitoring surface change over time (e.g. crop growth), as recognized by Goyal (col.1 lines 44-45; col.5 line 6). 
However, Ikefuji and Goyal do not disclose identifying wetness area using satellite imagery data. In the same field of endeavor, O’Hara discloses that
determining an anomalous wetness area from the set of optical images {[0066] lines 14-16, tasseled features, wetness, change detection}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ikefuji and Goyal with the teachings of O’Hara to use spectral band information to extract wetness feature of Earth surface from satellite imagery. Doing so would determine a change information via tasseled cap feature obtained for temporal multispectral images, as recognized by O’Hara ([0066] lines 8-11). A person of ordinary skill in the art would have recognized that the area of the embankment is a manmade structure and should not have vegetation feature and should not be wet in normal condition. 



Claims 14-15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of O’Hara.
Regarding claim 14, Goyal discloses that a method comprising: 
acquiring, by a processor executing computer-readable instructions stored on a memory, satellite imagery of an area of an embankment {col.1 lines 46-49 (satellite system, include, processor, memory, couple to, processor), 56-57 (images, from, satellite, acquire images); col. 11 lines 7-8 (API), 11-13 (API, takes in put parameters, location data, target region, being assessed); col.12 lines 2-3, processor, execute, instructions, stored in, memory}; 
generating, by the processor, a set of optical images from the satellite imagery (col.4 lines 65-66, NIR, Red, band; col.5 lines 6-8, utilizing, reflectance values, spectral bands, from, satellite data; optical images is read from satellite imagery); and 
determining, by the processor, an anomalous vegetation area indicative of seepage in the embankment from the set of optical images {col.5 lines 9-11, system, derives, anomaly, vegetation index; col.3 lines 6-7, vegetation index, for, each pixel}, 
However, Goyal does not disclose Tasseled Cap transformation, identifying wetness area using satellite imagery data, and principal component analysis. In the same field of endeavor, O’Hara discloses that
determining an anomalous wetness area from the set of optical images {[0066] lines 14-16, tasseled features, wetness, change detection}. 
wherein determining the anomalous vegetation area and the anomalous wetness area comprises: 
performing, by the processor, a Tasseled Cap transformation on the set of optical images for obtaining a first set of data points corresponding to a greenness Tasseled Cap band and a second set of data points corresponding to a wetness Tasseled Cap band {0066} lines 11-13 (change analyst, configured, support, tasseled cap transformation), 14-15 (three tasseled features, greenness, wetness)}; 
determining, by the processor, a principal component value from each of the first set of data points and the second set of data points {[0047] lines 6-7 (principle component analysis, for, tasseled cap analysis)}; 
identifying, by the processor, the anomalous vegetation area based upon a first standard deviation of the principal component values of the first set of data points from a first mean principal component value ([0055] lines 3-4, top order principal components, largest variations; [0123] lines 13-14, identify, impervious surface, second PCA component); and 
identifying, by the processor, the anomalous wetness area based upon a second standard deviation of the principal component values of the second set of data points from a second mean principal component value ([0055] lines 3-4, top order principal components, largest variations; [0123] lines 13-14, identify, impervious surface, second PCA component).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goyal with the teachings of O’Hara to use spectral band information to extract greenness and wetness features of Earth surface from satellite imagery via tasseled cap transformation and use principal component analysis method for data analysis. Doing so would determine a change information via tasseled cap features obtained for temporal multispectral images and maximize the variations present in datasets because top order principal components corresponding to largest variations and lower order principal components can be used for change detection, as recognized by O’Hara ([0066] lines 8-11; [0055] lines 1-12).

Regarding claim 15, which depends on claim 14, Goyal does not disclose Tasseled Cap transformation. In the same field of endeavor, O’Hara discloses that the method further comprising: 
removing, by the processor, at least one anomaly in the set of optical images to obtain a cleaned set of optical images ([0080] lines 12-13, remove, pixels, noise); and 
performing, by the processor, the Tasseled Cap transformation on the cleaned set of optical images ([0066] lines 11-13, change analysis, configured, support, tasseled cap transformation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goyal with the teachings of O’Hara to perform tasseled cap transformation on datasets with less noise. Doing so would determine a change information via tasseled cap features obtained for temporal multispectral images, as recognized by O’Hara ([0066] lines 8-11).


Regarding claim 18, Goyal discloses that a non-transitory computer-readable media (col.17 lines 3-4, computer readable storage medium, not, transitory) comprising computer-executable instructions (col.15 line 42, computer, executable, instructions) embodied thereon that, when executed by a processor (col.1 line 48, processor), cause the processor to perform a process comprising: 
acquiring satellite imagery of an area of an embankment {col.1 lines 46 (satellite system), 56-57 (images, from, satellite, acquire images); col. 11 lines 7-8 (API), 11-13 (API, takes in put parameters, location data, target region, being assessed)}; 
generating a set of input data from the satellite imagery (col.4 lines 65-66, NIR, Red, band; col.5 lines 6-8, utilizing, reflectance values, spectral bands, from, satellite data; optical images is read from satellite imagery); -39-SPECIFICATION - CLEANAtty. Dkt. No.: 118385-0200 
removing at least one anomaly in the set of input data to obtain a cleaned set of input data {col.7 lines 38-43, data cleansing, for, received data, removing data, associated with, cloud cover, noise data, removed; col.13 lines 24-25, processor, remove, cloud data}; and 
identifying damage to the embankment by: 
determining an anomalous vegetation area indicative of seepage in the embankment from the cleaned set of input data {col.5 lines 9-11, system, derives, anomaly, vegetation index; col.3 lines 6-7, vegetation index, for, each pixel}.
However, Goyal does not disclose identifying greenness and wetness area using satellite imagery data. In the same field of endeavor, O’Hara discloses that
determining a dam motion area indicative of ground motion in the embankment from the cleaned set of input data {0066} lines 11-13 (change analyst, configured, support, tasseled cap transformation), 14-15 (three tasseled features, greenness, wetness)}; and 
determining an anomalous wetness area from the set of optical images {[0066] lines 14-16, tasseled features, wetness, change detection}. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goyal with the teachings of O’Hara to use spectral band information to extract greenness and wetness features of Earth surface from satellite imagery. Doing so would determine a change information obtained for temporal multispectral images, as recognized by O’Hara ([0066] lines 8-11). A person of ordinary skill in the art would have recognized that the area of the embankment is a manmade structure and should not have vegetation feature and should not be wet in normal condition

Regarding claim 20, which depends on claim 18, Goyal does not disclose Tasseled Cap transformation. In the same field of endeavor, O’Hara discloses that in the non-transitory computer-readable media, for determining the anomalous vegetation area and the anomalous wetness area, the processor further executes the computer-readable instructions for: 
performing a Tasseled Cap transformation on the cleaned set of input data for obtaining a first set of data points corresponding to a greenness Tasseled Cap band and a second set of data points corresponding to a wetness Tasseled Cap band {0066} lines 11-13 (change analyst, configured, support, tasseled cap transformation), 14-15 (three tasseled features, greenness, wetness)}; 
determining a principal component value from each of the first set of data points and the second set of data points {[0047] lines 6-7 (principle component analysis, for, tasseled cap analysis)}; -40-SPECIFICATION - CLEANAtty. Dkt. No.: 118385-0200 
identifying the anomalous vegetation area based upon a first standard deviation of the principal component value of the first set of data points from a first mean principal component value ([0055] lines 3-4, top order principal components, largest variations; [0123] lines 13-14, identify, impervious surface, second PCA component); and 
identifying the anomalous wetness area based upon a second standard deviation of the principal component value of the second set of data points from a second mean principal component value ([0055] lines 3-4, top order principal components, largest variations; [0123] lines 13-14, identify, impervious surface, second PCA component), 
wherein the set of input data comprises a set of optical images ([0083] lines 4-5, band 3, LANDSAT ETM+; band 3 wavelength in [0.63-0.69], which is red band. See support materials “Landsat Science.pdf” from https://landsat.gsfc.nasa.gov/the-enhanced-thematic-mapper-plus-etm/ and “U.S. Geological Survet.pdf” from https://www.usgs.gov/faqs/what-are-best-landsat-spectral-bands-use-my-research).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goyal with the teachings of O’Hara to use spectral band information to extract greenness and wetness features of Earth surface from satellite imagery via tasseled cap transformation and use principal component analysis method for data analysis. Doing so would determine a change information via tasseled cap features obtained for temporal multispectral images and maximize the variations present in datasets because top order principal components corresponding to largest variations and lower order principal components can be used for change detection, as recognized by O’Hara ([0066] lines 8-11; [0055] lines 1-12).



Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal and O’Hara as applied to claim 14 above, and further in view of Janssen.
Regarding claim 16, which depends on claim 14, Goyal discloses that the method further comprising: 
determining, by the processor, that a data gap exists in the first set of data points {col.7 lines 41-42 (cloud cover, noise data, atmospheric interference), 49-50, noise data, based on, identification, by, pixel quality index}; 
However, Goyal and O’Hara do not explicitly disclose interpolation for missing data. In the same field of endeavor, Janssen discloses that  
filling, by the processor, the data gap by: 
identifying, by the processor, a predetermined number of nearby data points adjacent to the data gap {page 142 right column, N in Eq.(6)}; and 
computing, by the processor, an average of a value of the nearby data points to obtain an additional data value for the data gap {page 142 Eq.(6); interpolation is implemented using neighboring pixels of the same dataset }.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Goyal and O’Hara with the teachings of Janssen to interpolate missing data point using neighboring data. Doing so would obtain data at all pixels, as recognized by Janssen (page 142 right column, line 5 pixel-by-pixel basis).

Regarding claim 17, which depends on claim 14, Goyal discloses that the method further comprising: 
determining, by the processor, that a data gap exists in the second set of data points {col.7 lines 41-42 (cloud cover, noise data, atmospheric interference), 49-50, noise data, based on, identification, by, pixel quality index}; 
However, Goyal and O’Hara do not explicitly disclose interpolation for missing data. In the same field of endeavor, Janssen discloses that  
 filling, by the processor, the data gap by: 
identifying, by the processor, a predetermined number of nearby data points adjacent to the data gap {page 142 right column, N in Eq.(6)}; and 
computing, by the processor, an average of a value of the nearby data points to obtain an additional data value for the data gap {page 142 Eq.(6); interpolation is implemented using neighboring pixels of the same dataset }.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Goyal and O’Hara with the teachings of Janssen to interpolate missing data point using neighboring data. Doing so would obtain data at all pixels, as recognized by Janssen (page 142 right column, line 5 pixel-by-pixel basis).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal and O’Hara as applied to claim 18 above, and further in view of Ikefuji and Ferretti.
Regarding claim 19, which depends on claim 18, Goyal discloses that in the non-transitory computer-readable media, for determining the dam motion area, the processor further executes the computer-readable instructions for: 
computing an additional data point value in the area of the embankment having missing data, wherein the additional data point value is computed from the cleaned set of input data by applying a spatial interpolation algorithm {col.5 lines 26-27 (interpolate, re-projected, satellite data), 29-31 (correct for, anomalous data, due to, cloud, saturation, defective, missing values); col.13 lines 19 (spatial resolution), 24 (algorithm, processor), 26-27 (interpolate, desired, resolution); interpolation is implemented using neighboring pixels of the same dataset};
data points are separated by less than a predetermined distance from each other (col.4 lines 1-2, minimum spatial resolution, all satellites are considered),
However, Goyal and O’Hara do not disclose persistent scatterer points in structure monitoring. In the same field of endeavor, Ikefuji discloses that 
identifying at least two data points from the cleaned set of input data including the additional data point value {[0040] lines 1-2, clusters, persistent scatters, analyzed by, time series analysis unit}, wherein the at least two data points are indicative of the dam motion area {[0068] lines 2-4, predetermined indicators, structure (for “dam motion area”), for, each, cluster}, 
wherein the set of input data comprises a set of persistent scatterer data points {[0040] lines 1-2, persistent scatters}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Goyal and O’Hara with the teachings of Ikefuji to use persistent scatterer points in satellite image data processing. Doing so would use stable reflection points from satellite image for structure monitoring because persistent scatterer points do not have coherence degradation over long period of time, as recognized by Ikefuji ([0039] lines 1-5).
However, Goyal, O’Hara, and Ikefuji do not disclose a structure has trend in time series analysis for persistent scatterer point monitoring. In the same field of endeavor, Ferretti discloses that
that have a linear trend and a negative slope (Fig.10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Goyal, O’Hara, and Ikefuji with the teachings of Ferretti to extract trend from persistent scatter point time series. Doing so would monitor temporal changes of a target because time series shows target change over time, as recognized by Ferretti (page 9 left column, lines 7-8, temporal changes; page 16 right column, line 3 from bottom, sliding area).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648